Citation Nr: 1232861	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-01 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a higher disability evaluation for residuals of a shell fragment wound injury of the left shoulder with a retained foreign body, currently rated as 10 percent disabling (excluding the period during which a temporary total evaluation is assigned).  

2.  Entitlement to a disability evaluation higher than 20 percent for residuals of a shell fragment wound injury of the left shoulder with a retained foreign body, since November 19, 2009.  

3.  Entitlement to a separate compensable rating for a left shoulder scar, prior to November 19, 2009.  


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to June 1969, to include combat service in the Republic of Vietnam.  His decorations and awards include a Purple Heart Medal and a Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Boston, Massachusetts, VA Regional Office (RO).  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Board notes that a September 2009 rating decision reflects that a 10 percent evaluation was in effect for residuals of a shell fragment wound of the left shoulder with a retained foreign body, and that the Veteran underwent left shoulder arthroscopy for which a temporary total evaluation was assigned under 38 C.F.R. § 4.30, from April 17, 2009, followed by a schedular 10 percent evaluation, from July 1, 2009.  

In August 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A transcript of the hearing is associated with the claims file. 

The issue of entitlement to a disability evaluation higher than 20 percent for residuals of a shell fragment wound to the left shoulder with a retained foreign body, since November 19, 2009, being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is left hand dominant.

2.  Resolving all reasonable doubt in the Veteran's favor, prior to November 19, 2009, residuals of a shell fragment wound of the left shoulder with a retained foreign body more nearly approximate limitation of abduction at shoulder level on account of additional functional loss due to pain on repetitive use of that arm (excluding the period during which a temporary total evaluation is assigned).  

3.  A left shoulder scar associated with a shell fragment wound is painful.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability evaluation for residuals of a shell fragment wound of the left shoulder with a retained foreign body have been met, prior to November 19, 2009 excluding the period during which a temporary total evaluation is assigned).  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5201, 5301 (2011).

2.  The criteria for a separate 10 percent evaluation, and no higher, for a painful left shoulder scar as residual of a shell fragment wound, have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.7, 4.118, DC 7804 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board observes that VA fulfilled its duties to notify and assist the Veteran.  Sufficient evidence is available to reach a decision and the Veteran is not prejudiced by appellate review at this time. 

Here, the notice requirement does not apply to the Veteran's challenge of his initial disability rating for his service-connected left shoulder disability.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103 notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Also, because Fenderson v. West, 12 Vet. App. 119, 126 (1999) held that a claim for an initial disability rating is distinct from a claim for increased rating, the notice requirements of an independent increased rating claim are not applicable to the initial rating claim.  Thus, because the notice that was provided before service connection was granted is deemed legally sufficient, VA's duty to notify with regard to entitlement to the increased initial rating under appeal has been satisfied. 

VA also has a duty to assist the Veteran in substantiating his claim under 38 C.F.R. § 3.159(c), (d) (2011).  Here, the Veteran's statements, his service treatment records and post service treatment records have been associated with the claims folder.  The Veteran was also afforded a VA examination and the examination report is adequate.  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the increased rating claim.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ specifically sought to identify any pertinent evidence not currently associated with the claim and the Veteran provided information regarding treatment and symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran was given the opportunity, but has not notified VA of any additional available pertinent records for the relevant period with regard to his claim.  VA has met its duties to notify and assist the Veteran.  A remand for further development of the claim would serve no useful purpose. 

Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Muscle injuries are evaluated in accordance with 38 C.F.R. § 4.56.  The pertinent provisions of 38 C.F.R. § 4.56 are as follows:

(a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal. 

(b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  

(c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement. 

(d) Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows:

(1) Slight disability of muscles - 

(i) Type of Injury.  Simple wound of muscle without debridement or infection. 

(ii) History and Complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section. 

(iii) Objective Findings.  Minimal scar.  No evidence of fascial defect, atrophy or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue. 

(2) Moderate disability of muscles -

(i) Type of Injury.  Through and through or deep penetrating would of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. 

(ii) History and Complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. 

(iii) Objective Findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

(3) Moderately severe disability of muscles - 

(i) Type of Injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. 

(ii) History and Complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  

(iii) Objective Findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

(4) Severe disability of muscles - 

(i) Type of Injury.  Through and through or deep penetrating wound due to high-velocity missile or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. 

(ii) History and Complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. 

(iii) Objective Findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 

If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56.  

Diagnostic Code (DC) 5301 pertains to an injury to Muscle Group I.  This involves injuries to the (1) trapezius, (2) levator scapulae, and (3) serratus magnus. These muscles, the extrinsic muscles of the shoulder girdle, perform upward rotation of the scapula and elevation of the arm above shoulder level.  Impaired function of the dominant upper extremity that is (i) slight is rated as 0 percent disabling; (ii) moderate is rated as 10 percent disabling; (iii) moderately severe is rated as 30 percent disabling; and (iv) severe is rated as 40 percent disabling.  The November 2009 VA examiner confirmed that the Veteran is left hand dominant. 

Under DC 5201, limitation of an arm at the shoulder level warrants a 20 evaluation whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent evaluation is warranted for the major extremity and 20 percent for the minor extremity.  When motion is limited to 25 degrees from the side, a 40 percent evaluation is warranted for the major extremity and 30 percent rating is warranted for the minor extremity. 

Normal range of shoulder motion is forward extension (flexion) from zero to 180 degrees; shoulder abduction is from zero to 180 degrees; internal rotation is from zero to 90 degrees; and external rotation from zero to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2011). 

In determining whether limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).  Forward flexion is the range of motion from the side of the body out in front) and abduction is the range of motion from the side of the body out to the side.  Id.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Other potentially applicable code provisions include Diagnostic Code 5200 for ankylosis of the scapulohumeral articulation (where the scapula and humerus move as one piece).  Under Diagnostic Code 5200, unfavorable ankylosis with abduction limited to 25 degrees from the side warrants a 50 percent evaluation for the major joint and a 40 percent evaluation for the minor joint; intermediate between favorable and unfavorable warrants a 40 percent evaluation for the major joint and a 30 percent evaluation for the minor joint; and favorable ankylosis with abduction to 60 degrees, can reach mouth and head, warrants a 30 percent evaluation for the major joint and a 20 percent evaluation for the minor joint. 

Under Diagnostic Code 5202 impairment of the humerus manifested by loss of head (flail shoulder) warrants an 80 percent evaluation for the major joint and a 70 percent evaluation for the minor joint; nonunion (false flail joint) warrants a 60 percent evaluation for the major joint and a 50 percent evaluation for the minor joint; fibrous union warrants a 50 percent evaluation for the major joint and a 40 percent evaluation for the minor joint; recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all movements warrants a 30 percent evaluation for the major joint and a 20 percent evaluation for the minor joint; recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level warrants a 20 percent evaluation for both the major and minor joint; malunion of the humerus with marked deformity warrants a 30 percent evaluation for the major joint and a 20 percent evaluation for the minor joint; and malunion of the humerus with moderate deformity warrants a 20 percent evaluation for both the major and minor joint. 

The criteria for rating scars were revised for claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008), codified at 38 C.F.R. § 4.118, DCs 7800 to 7805.  Because, however, these changes were expressly made applicable only to claims filed on or after this effective date, they do not apply to the Veteran's pending claim, which instead was received by VA in August 2008, before these regulatory changes.  See also 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114. 

Prior to October 2008, under DC 7800, a 10 percent evaluation was warranted for disfigurement of the head, face, or neck with one characteristic of disfigurement.  38 C.F.R. § 4.118.  A 30 percent evaluation was warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  Id.  A 50 percent evaluation was warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  Id.  The highest evaluation of 80 percent was warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.  Id. 

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118 are: (1) scar 5 or more inches (13 or more centimeters (cm.)) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  Id. at Note (1). 

Prior to October 2008, DC 7801 provided ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) were rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) were rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) were rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq. cm.) were rated 40 percent disabling.  Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  

Prior to October 2008, DC 7802 provided ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, were rated 10 percent disabling.  Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Prior to October 2008, DC 7803 provided a 10 percent rating for superficial unstable scars.  Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  

Prior to October 2008, DC 7804 provided a 10 percent rating for superficial scars that are painful on examination.  Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  DC 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 

Prior to October 2008, DC 7805 provided that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

Left Shoulder 

The Veteran's left shoulder disability is rated as 10 percent disabling under DC 5301 for an injury to Muscle Group I.  As indicated above, ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, i.e., the one predominantly used by the individual.  Only one extremity is considered to be major and a person is presumed to be right-handed unless there is evidence of left-handedness.  38 C.F.R. § 4.69.  The November 2009 VA examination report reflects that he is left-handed.  Thus, the rating for the left shoulder is to be made on the basis of the left upper extremity being the major extremity.  

The Veteran testified that at the time of the November 18, 2009, VA examination he was only able to raise his left arm to shoulder level, i.e., to 90 degrees.  Lending credibility to the Veteran's report are VA treatment records, dated in August 2008, reflecting left shoulder supraspinatis irritation and tendonitis, with abduction limited to approximately 90 degrees.  In addition, the September 2008 VA examination report reflects limited left shoulder motion and pain was noted to begin at 140 degrees of abduction with additional functional loss after repetitive use due to both pain and fatigue.  In addition, on VA examination in November 2009, abduction was limited to 125 degrees, with limitation of function resulting in inability to pick up more than 10 pounds without pain and having to use his right hand, instead of his dominant left hand.  Based on the objective findings and the Veteran's competent, testimony at the hearing before the undersigned, which the Board finds to be credible, the Board concludes that the left shoulder disability more nearly approximates the criteria for a 20 percent rating under DC 5201 (limitation of motion), prior to November 19, 2009.  Thus, a 20 percent rating, and no higher, is warranted for residuals of a shrapnel wound of the left shoulder with a retained foreign body, prior to November 19, 2009. 

In finding that a rating higher than the 20 percent evaluation granted in this decision is not warranted prior to November 19, 2009, as noted, the Veteran testified that he was able to raise his left arm to shoulder level, i.e., to 90 degrees before the onset of pain, which consistent with the objective findings.  The Board also accepts that he has functional impairment, pain and fatigue, and pain on motion.  See DeLuca, Mitchell.  The presence of pain, however, is contemplated in 38 C.F.R. § 4.59, and neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher rating, prior to November 19, 2009.  The September 2008 VA examination report reflects the onset of pain on flexion was at 160 degrees, and flexion was to 125 degrees on VA examination in November 2009.  The Board finds the objective medial evidence to be more probative as it the evidence consists of that prepared by a neutral skilled professional, and such evidence demonstrates that the currently assigned 20 percent rating, and no higher, is warranted prior to November 19, 2009.  

There is also no evidence of ankylosis of the scapulohumeral articulation; malunion of the humerus, or malunion of the major clavicle or scapula or nonunion without loss movement.  No guarding of movement was noted on VA examination in September 2008.  Therefore, there is no basis for a higher schedular rating under either DC 5200, 5201, 5202, or 5203.

The Board notes that although osteoarthritis in the left shoulder acromioclavicular joint is noted on VA examination in September 2008, under DC 5003, only a 10 percent rating would be warranted.   38 C.F.R. § 4.71a, Diagnostic Code 5003.  Thus, an evaluation under DC 5003 would not result in a rating higher than the 20 percent assigned in this decision, prior to November 19, 2009.  

To the extent that interference with employment due to the left shoulder disability has been asserted, and while the Veteran reported functional impairment due to pain in the left shoulder, he also reported that he was able to keep up with normal work requirements on VA examination in September 2008.  In addition, a temporary total rating was assigned following left shoulder arthroscopy in April 2009.  Moreover, the November 2009 VA examination report indicates he was employed.  Regardless, the 20 percent evaluation granted in this decision for residuals of a shell fragment would with a retained foreign body, granted in this decision prior to November 19, 2009, under DC 5201, contemplates impairment in earning capacity, including loss of time from exacerbations due to the left shoulder disability.  38 C.F.R. § 4.1.  

In addition, the Board finds that a higher evaluation is not warranted under DC 5301, prior to November 19, 2009.  The September 2008 VA examination report notes a muscle wound at the distal left clavicle and no adherence of the underlying structures was noted.  No loss of deep fascia or muscle substance was reported, no impairment of muscle tone or intermuscular scarring was noted and no adhesion to the bone was reported.  No signs of lowered endurance or impaired coordination were noted and strength of muscle Group I was graded at 5.  The report of examination states that the muscle injury did not affect the function of the particular body part it controls.  There was no muscle herniation and it was noted that the muscle injury does not involve any tendon, bone, joint or nerve damage.  No signs of edema effusion weakness, tenderness, redness heat or guarding of movement were noted, and no subluxation was reported.  

In addition, the November 2009 VA examination report notes palpation of the muscle revealed no loss of deep fascia or muscle substance and no impairment of muscle tone.  No signs of lowered endurance or impaired coordination were noted.  For muscle Group I strength was graded at 4, and the muscle injury was noted to affect the particular body part function it controls by just mild shoulder weakness.  No muscle herniation was noted and the muscle injury involved joint damage to the left shoulder rotator cup.  The muscle injury did not involve tendon, bone or nerve damage.  In addition, no peripheral nerve involvement was noted.  
An evaluation in excess of 20 percent disabling is not available under DC 5203 for impairment of the clavicle or scapula for either the major or minor joint. 

Based on the above findings, the Board concludes that the Veteran's left shoulder disability is not moderately severe, and thus, an evaluation higher than the 20 percent rating assigned in this decision is not warranted under Diagnostic Code 5301, prior to November 19, 2009.  The left shoulder disability does not more nearly approximate the criteria for a rating higher than 20 percent, prior to November 19, 2009.  

The evidence in regard to the evaluation of the left shoulder disability is in at least equipoise, and thus, resolving doubt in favor of the Veteran, a 20 percent rating, and no higher, is warranted, prior to November 19, 2009.  To that extent, the benefit sought on appeal is granted.  

Left Shoulder Scar

The November 2009 VA examination report notes a left shoulder scar about the point of entry.  Thus, the issues of whether a separate compensable evaluation for a left shoulder scar is warranted.  As noted above, prior to October 2008, DC 7804 provided a 10 percent rating for superficial scars that are painful on examination.  Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Thus, the Board finds that a separate 10 percent evaluation, and no higher, is warranted for a left shoulder scar associated with the shell fragment wound under Diagnostic Code 7804.  

A rating higher than 10 percent is not warranted for a left shoulder scar.  The Board notes that the November 2009 VA examination report shows that the scar is nonlinear and round, and has a calculated area of 0.5 cm x 2 cm.  It was noted to be superficial, with no underlying tissue damage and no skin breakdown.  No inflammation, edema absent or keloid formation was noted, and it is not disfiguring.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a higher rating.  

The evidence is in at least equipoise, and thus, resolving doubt in the Veteran's favor, a separate 10 percent evaluation is warranted for a left shoulder shrapnel scar.  To that extent, the benefit sought on appeal is granted.  

Extraschedular consideration and Rice

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the discrete manifestations of the Veteran's left shoulder disability, i.e., functional loss and limitation of motion due to pain as well as a tender scar, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.  

Finally, because the record shows that the Veteran is currently employed, consideration of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).


ORDER

Prior to November 19, 2009, a 20 percent disability evaluation for residuals of a shell fragment wound to the left shoulder with a retained foreign body is granted, subject to governing criteria applicable to the payment of monetary benefits.  

A separate 10 percent evaluation for a left shoulder scar is granted, subject to governing criteria applicable to the payment of monetary benefits.  


REMAND

At the hearing before the undersigned in August 2011, the Veteran testified that although he was working, his left shoulder disability has become worse since the last VA examination in November 2009, noting associated symptoms to include headaches and radiating pain.  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his residuals of a shell fragment wound of the left shoulder with arthritis and a retained foreign body.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

In addition, VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  The Veteran testified that he has pertinent ongoing treatment through the VA Boston Healthcare System.  VA treatment records, dated since August 2009, are not associated with the claims folder and are not available in the electronic record.  Accordingly, attempts must be made to obtain the VA treatment records, dated since August 2009.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA medical records pertaining to the Veteran, including those from the Boston VA Healthcare System.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims folder.  

2.  After associating any outstanding records with the claims folder, arrange for the Veteran to undergo an appropriate VA examination to determine nature, extent and severity of the residuals of a shell fragment wound of the left shoulder with a retained foreign body.  The claims folder should be made available to the examiner for review.  All indicated tests should be performed.  

All signs and symptoms necessary for rating the Veteran's residuals of a shell fragment wound to the left shoulder with a retained foreign body should be reported in detail.  Based on a review of historical medical records and current examination findings, the examiner should specifically state whether the Veteran's service-connected shell fragment wound of the left shoulder with a retained foreign body involves muscle damage.  If muscle injuries associated with the wound(s) are found, the examiner should name the muscle and muscle group number for each, and should assess the severity of any muscle injuries.  

Additionally, the examiner should conduct a thorough orthopedic examination of the left shoulder and report all pathology found to be present.  

In examining the left shoulder disability, the examiner should document any limitation of motion (in degrees) of the Veteran's left shoulder, to include as due to the related left shoulder scar, and provide the point at which painful motion begins.  

The examiner should indicate whether pain or weakness significantly limits functional ability during flare-ups or when the left shoulder is used repeatedly over a period of time.  The examiner should also be asked to determine whether the joint exhibits weakened movement, excess fatigability or incoordination; if feasible, these determinations should be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner should so state.  

The examiner must also identify and discuss the nature and extent of any neurologic impairment related to the Veteran's left shoulder disability, to include the full nature and extent of the reported headaches and radiating pain.  All findings and conclusions should be set forth in a legible report.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


